Case:19-10254-SDB Doc#:30 Filed:06/03/19 Entered:06/03/19 14:40:45 Page:1 of 5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION
IN RE: *
* CHAPTER 7
CLAYTON & MINNIE JACKSON, * CASE NO.: 19-10254
Debtor. *
*
CLAYTON & MINNIE JACKSON, *
Movant. *
x
Vs. *
*
TITLEMAX OF GEORGIA, INC., *
Respondent. *

NOTICE OF MOTION TO REDEEM PERSONAL PROPERTY UNDER SECTION 722

Debtor has filed a Motion with the court seeking permission to redeem personal property under section 722.

Your rights may be affected. You should read these papers carefully and discuss them with your attorney. If you
do not have an attorney, you may wish to consult one.

If you have legal grounds to oppose the motion, or if you wish the Court to consider your views on the motion, you
must file a written request for a hearing with the Clerk of the Bankruptcy Court before the expiration of twenty one (21)

days from the date stated in the certificate of service.

If you mail your request for a hearing to the Court, you must mail it early enough so that it will be received within
the time referenced above.

Any request for a hearing must be mailed to the moving party and all other persons indicated in the certificate of
service attached to these pleadings.

If a timely request is filed, you will receive notice of the date, time and place of hearing.

If you or your attorney do not take these steps, the Court will decide that you do not oppose the relief sought in the
motion and will enter an order granting it.

is

Terrance P. Leide =
Attorney for Debjor

Lucinda Rauback, Clerk
United States Bankruptcy Court
Southern District of Georgia
Case:19-10254-SDB Doc#:30 Filed:06/03/19 Entered:06/03/19 14:40:45 Page:2 of 5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION
IN RE: i
* CHAPTER 7
CLAYTON & MINNIE JACKSON, * CASE NO.: 19-10254
Debtor. *
*
CLAYTON & MINNIE JACKSON, *
Movant. *
*
VS. x
*
TITLEMAX OF GEORGIA, INC., *
*

Respondent.
MOTION TO REDEEM PERSONAL PROPERTY UNDER SECTION 722

COMES NOW the Debtors, CLAYTON & MINNIE JACKSON, by and through their attorney, and
herein file their Motion to Redeem Property under 11 U.S.C. Section 722. In support of this motion, Debtor
avers the following:

li TITLEMAX OF GEORGIA, INC. is a secured creditor and possesses a lien on the Debtor’s 1999
Toyota Camry. Debtors assert that the fair market value of the collateral is $500.00, as set forth in
Schedule A/B of his petition.

2. WHEREFORE, Debtors pray that the valuation of the 1999 Toyota Camry be set at $500.00 and upon
immediate tender of this sum of money, that TITLEMAX OF GEORGIA, INC. cancel the lien and

deliver the title secured by the cole) specified.

 

Respectfully submitted this oO day of AG , 2019.
LEIDEN and LEIDEN
By: OT on Lech
TERRANCE aE
Ga. Bar No.:.445800

330 Telfair Street

Augusta, Georgia 30901

(706) 724-8548
courtinfo@leidenandleiden.com
Case:19-10254-SDB Doc#:30 Filed:06/03/19 Entered:06/03/19 14:40:45 Page:3 of 5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION
IN RE: *
* CHAPTER 7
CLAYTON & MINNIE JACKSON, * CASE NO.: 19-10254
Debtor. *
x
CLAYTON & MINNIE JACKSON, *
Movant, *
*
VS. *
*
TITLEMAX OF GEORGIA, INC., *
*

Respondent.
ORDER ALLOWING DEBTOR TO REDEEM PROPERTY
After proper notice and no response having been filed by TITLEMAX OF GEORGIA, INC., the
Motion is hereby granted.
It is hereby ORDERED, ADJUDGED and DECREED that the valuation of the 1999 Toyota Camry
shall be $500.00 and upon immediate tender of this sum of money, that TITLEMAX OF GEORGIA, INC.

cancel the lien secured by the collateral specified and return the title to the vehicle to the Debtors.

[END OF DOCUMENT]
Case:19-10254-SDB Doc#:30 Filed:06/03/19

"teed.

TERRANCE P. LEIDEN
COUNSEL ROR DEBTOR
Ga. Bar No. 445800

LEIDEN and LEIDEN

330 Telfair Street

Augusta, Georgia 30901

(706) 724-8548
courtinfo@leidenandleiden.com

Entered:06/03/19 14:40:45 Page:4 of 5
Case:19-10254-SDB Doc#:30 Filed:06/03/19 Entered:06/03/19 14:40:45 Page:5 of 5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION
IN RE: *
* CHAPTER 7
CLAYTON & MINNIE JACKSON, * CASE NO.; 19-10254
Debtor. *
*
CLAYTON & MINNIE JACKSON, *
Movant. *
Ps
VS. *
*
*

TITLEMAX OF GEORGIA, INC.,
Respondent.

*

CERTIFICATE OF SERVICE

I hereby certify that I have served a copy of the within and foregoing NOTICE OF MOTION TO

REDEEM AND MOTION TO REDEEM PERSONAL PROPERTY UNDER SECTION 722 upon the

following by depositing same in the United States Mail, addressed as follows, with sufficient postage attached.

TITLEMAX OF GEORGIA, = Chapter 7 Trustee United States Trustee
INC. Via: Electronic Filing Via; Electronic Filing
ATTN: Officer/Agent

3865 Washington Road

Martinez GA 30907

DATED this_ 4 _ day of Sh Uy

_, 2019.

LEIDEN and LEIDEN
By:

330 Telfair Street
Augusta, Georgia 30901
(706) 724-8548

courtinfo@leidenandleiden.com

CARLY HOUCK
Legal Assistant
